UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4141


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TIMOTHY TYRONE ALEXANDER, a/k/a Skeet,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-00416-TLW-1)


Submitted:   September 17, 2012           Decided:   October 2, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Bradley M. Kirkland, BRADLEY M. KIRKLAND, LLC, Columbia, South
Carolina, for Appellant.    Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy       Tyrone      Alexander          pled   guilty       in    accordance

with a written plea agreement to conspiracy to distribute 280

grams    or   more     of    crack      cocaine,           five   kilograms         or   more    of

cocaine,      fifty     kilograms         of     marijuana,         and    a    quantity         of

methamphetamine, in violation of 21 U.S.C. § 846 (2006).                                  In the

plea agreement, the parties stipulated, in accordance with Fed.

R. Crim. P. 11(c)(1), that Alexander would receive a sentence of

180   months.         At    sentencing,        the     district         court       imposed     the

stipulated sentence.

              Alexander now appeals.                  Counsel has filed a brief in

accordance      with       Anders    v.    California,            386   U.S.    738      (1967),

questioning whether the district court complied with Fed. R.

Crim. P. 11 and whether this court has jurisdiction to consider

Alexander’s appeal of his sentence, but stating that there are

no meritorious issues for review.                      Alexander was advised of his

right to file a pro se brief but has not filed such a brief.                                     We

affirm in part and dismiss in part.

              Our review of the transcript of the Rule 11 proceeding

discloses substantial compliance with the Rule.                                 Further, the

record   reflects          that   the     plea       was    knowingly     and       voluntarily

entered and that there was a factual basis for the plea.                                         We

therefore affirm the conviction.



                                                 2
           We       further    conclude          that        we    lack    jurisdiction      to

review Alexander’s sentence, which was imposed pursuant to a

Rule 11(c)(1) plea agreement.                  “A defendant receiving a sentence

under such a plea agreement may appeal only when his sentence

was imposed in violation of law or was imposed as a result of an

incorrect application of the sentencing [G]uidelines.”                                United

States v. Sanchez, 146 F.3d 796, 797 (10th Cir. 1998) (internal

quotation marks and alteration omitted); 18 U.S.C. § 3742(c)(1)

(2006).        A    sentence   within        the      statutory       parameters      is    not

imposed   in       violation      of    law.          See,    e.g.,       United   States    v.

Littlefield, 105 F.3d 527, 527-28 (9th Cir. 1997) (per curiam).

A sentence imposed pursuant to a Rule 11(c)(1) plea agreement

cannot    be       the   result        of   an       incorrect       application     of     the

Guidelines because the agreement is contractual and not based

upon the Guidelines.           United States v. Cieslowski, 410 F.3d 353,

364 (7th Cir. 2005).

           Under         these          authorities,              Alexander’s      180-month

sentence, which falls within the statutory sentencing range of

ten years to life, see 21 U.S.C. § 841(b)(1)(A) (2006), was not

imposed in violation of law.                         Nor, because the sentence was

contracted for, did it result from an incorrect application of

the Guidelines.           Accordingly, we lack jurisdiction to review

Alexander’s sentence, and we dismiss this portion of the appeal.



                                                 3
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Alexander’s conviction and dismiss

the appeal insofar as it relates to his sentence.                       This court

requires that counsel inform Alexander, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If Alexander requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court   for    leave   to   withdraw    from

representation.      Counsel’s motion must state that a copy of the

motion was served on Alexander.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                         4